EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8 to 9, and 12 are allowable because the prior art of record does not disclose or reasonably suggest a method, apparatus, system, and computer program product for estimating noise in an audio signal comprising determining an energy value for the audio signal, converting the energy value into the log2-domain, and estimating a noise level for the audio signal based on the converted energy value directly in the log2-domain, wherein the energy value is converted into the logarithmic domain according to: En_log = [(log2(1 + En_lin)) * 2N)]/2N), where [x] is a floor of x, En_log is an energy value of band n in the log2-domain, En_lin is an energy value of band n in the linear domain, N is the quantization resolution, and wherein determining the energy value comprises obtaining a power spectrum of the audio signal by a combination of several transformations converting different parts of the spectrum.
Generally, the prior art discloses a logarithmic transform for an audio signal with something equivalent to En_log = log2(1 + En_lin), but does not disclose a floor function with factors [2N] and 2N.  Here, the factors [2N] and 2N do not cancel out due the nature of the floor function being applied to a logarithm.  Specifically, Miseki et al. (U.S. Patent No. 6,131,083) discloses a logarithmic transformation for LSF parameters comprising f(k) = log C (1 + A x F(k)), where C is the base of the logarithm, which is called a modified logarithmic transformation, and then quantizing the LSF parameters.  When A=1, the process is close to a conventional method, and A can be set close to 0.96.  (Column 2, Lines 31 to 51; Column 4, Lines 48 to Column 5, Line 5: Equation (1))  
N]/2N.  This [2N]/2N does not simply cancel out between the numerator and the denominator.  Instead, the nature of the logarithmic and floor function produces a different set of values than if there were no factor [2N]/2N.  Specifically, Tsushima et al.’s integer function would only produce integer values for an index, i.e., 1, 2, 3, etc.  Applicants’ floor function with factor [f(x) * 2N]/2N, though, produces fractional and integer values for En_log, depending upon a value of f(x).  
Applicants have filed a terminal disclaimer to overcome the obviousness double patenting rejections.  Applicants note that incorporation of allowable subject matter would produce independent claims that are identical to the independent claims of their parent patent, U.S. Patent No. 10,249,317.  Applicants appear to be correct in this, and their amendment expedites prosecution by including an additional limitation in their independent claims directed to “wherein determining the energy value comprises obtaining a power spectrum of the audio signal by a combination of transformations covering different parts of the spectrum.”  This claim language renders the corresponding claims patentably distinct for purposes of obviousness double patenting.  Support for this limitation is provided by the Specification, Page 8, Lines 24 to 31, and Page 13, Lines 20 to 26.  Similarly, new claim 13 is supported by the Specification, Page 13, Lines 20 to 26.
The examiner notes that the new claim language of the independent claims includes reference numerals.  These reference numerals in the claims appear to be permissible in accordance with MPEP §608.01(m) and MPEP §2173.05(s).  However, Applicants could consider deleting these reference numerals for purposes of i.e., “(S100)”, “(174)”, and “(102)”, in an amendment filed under 37 CFR 1.312.   
Applicants’ Specification, Page 2, Lines 15 to 24, states an objective of estimating noise in an audio signal in an efficient way using a fixed point processor avoiding unnecessary computational overhead, and that does not require splitting the data into a mantissa and an exponent.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        January 4, 2022